IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76, 671



                     EX PARTE GLENN GERALD JEANE, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 10-04-03377-CR IN THE 410TH DISTRICT COURT
                        FROM MONTGOMERY COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful

possession of a firearm by a felon and possession with the intent to deliver a controlled substance.

He was sentenced to imprisonment for twenty years and life, respectively. The Ninth Court of

Appeals dismissed his appeal. Jeane v. State, 09-11-00003-CR (Tex. App.–Beaumont Feb. 2, 2011,

no pet.).

        Applicant contends that he was denied his right to an appeal. The trial court made findings
                                                                                                      2

of fact and concluded that Applicant was denied his right to an appeal. We agree. Ex parte Riley, 193
S.W.3d 900 (Tex. Crim. App. 2006). We find that Applicant is entitled to the opportunity to file an

out-of-time appeal of the judgment of conviction in cause number 10-04-03377-CR from the 410th

District Court of Montgomery County. Applicant is ordered returned to that time at which he may

give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful

appeal. Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

Delivered: November 2, 2011
Do Not Publish